                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


TOMMY BADEAUX, ET AL                                       CIVIL ACTION

VERSUS                                                     NO. 19-0566

ROGER GOODELL, ETC., ET AL                                SECTION: M (5)



                                   ORDER OF RECUSAL

       In accordance with 28 U.S.C. § 455, because he is D 1HZ 2UOHDQV6DLQWV VHDVRQ

WLFNHW KROGHU the undersigned hereby disqualifies himself from handling this matter;

accordingly,

       IT IS ORDERED that the Clerk of Court reallot this matter to another Section of

this Court.

        New Orleans, Louisiana, this 25th day of January 2019.




                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE




    1/25/19
   2/15/05
